Citation Nr: 1753179	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  12-25 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for diabetes mellitus, to include as due to herbicide exposure.

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for peripheral neuropathy of the bilateral lower extremities, secondary to diabetes mellitus.

3.  Whether new and material evidence has been submitted to reopen a claim of service connection for a vision disability, secondary to diabetes mellitus.

4.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

5.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, secondary to diabetes mellitus.

6.  Entitlement to service connection for a vision disability, secondary to diabetes.


REPRESENTATION

Appellant represented by:	Arthur V. Gage, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Air Force from May 1965 to May 1969.

This appeal arises before the Board of Veterans' Appeals (Board) from a May 2009 rating decision in which the Department of Veteran Affairs (VA) Phoenix, Arizona, Regional Office (RO) continued and confirmed denial of entitlement to service connection for diabetes mellitus including as due to herbicide exposure, peripheral neuropathy of the right lower extremity, secondary to diabetes mellitus, peripheral neuropathy of the left lower extremity, secondary to diabetes mellitus, and visual disability, secondary to diabetes.  

In August 2017, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A copy of the transcript has been associated with the claims file.  

The issues of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, secondary to diabetes mellitus, and entitlement to service connection for a visual disability, secondary to diabetes, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Evidence received during the pendency of the June 2008 rating decision raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for diabetes mellitus.  

2.  The complete evidence of record indicates that the Veteran has a current diagnosis of diabetes mellitus, and the Veteran's record of service is consistent with service in the Republic of Vietnam.


CONCLUSIONS OF LAW

1.  Evidence received since the June 2008 rating decision that denied service connection for diabetes mellitus is new and material; the criteria to continue as a pending claim for service connection for diabetes mellitus, to include as due to herbicide exposure, have been met.  38 U.S.C.A. §§ 5103, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2017).

2.  Evidence received since the June 2008 rating decision that denied service connection for peripheral neuropathy is new and material; the criteria to continue as a pending claim for service connection for peripheral neuropathy, secondary to diabetes mellitus, have been met.  38 U.S.C.A. §§ 5103, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2017).

3.  Evidence received since the June 2008 rating decision that denied service connection for a vision disability is new and material; the criteria to continue as a pending claim for service connection for a vision disability, secondary to diabetes mellitus, have been met.  38 U.S.C.A. §§ 5103, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2017).

4.  The criteria for service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  NEW AND MATERIAL EVIDENCE

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A  (West 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2014).  See 38 U.S.C.A. § 5103A (f) (West 2014).  Reopening a claim for service connection that was previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996).  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b).

New evidence means existing evidence not previously submitted to VA. 38 C.F.R. § 3.156(a) (2017).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  The United States Court of Appeals for Veterans Claims (Court) held that in determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2017) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  To determine whether new and material evidence has been received, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id. 

Diabetes Mellitus, Peripheral Neuropathy of the Bilateral Lower Extremities, and Vision Disability

In January 2008, the Veteran filed claims to establish service connection for diabetes due to exposure to Agent Orange, peripheral neuropathy of the bilateral lower extremities, secondary to diabetes mellitus, and a vision disability, secondary to diabetes mellitus.  In a June 2008 rating decision, the diabetes mellitus claim was denied on the bases that the Veteran wasn't diagnosed during active duty or to a compensable degree within one year following discharge from active duty, and there was no evidence that the Veteran set foot in Vietnam.  The peripheral neuropathy and vision disability claims were denied on the bases that the Veteran was not service-connected for diabetes, and the Veteran wasn't diagnosed during active duty or to a compensable degree within one year following discharge from active duty.

In January 2009, the Veteran submitted a buddy statement in which the Veteran's former high school classmate reported that he and the Veteran saw each other at the Da Nang Air Base, in the Republic of Vietnam.  In the May 2009 rating decision on appeal, the RO declined to reopen the Veteran's claims, finding that the Veteran had not produced new and material evidence.

The Board is required to address the issue of new and material evidence in the first instance.  If the Board determines that new and material evidence has not been received, the adjudication of the claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is not binding on the Board.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The evidence received subsequent to the June 2008 rating decision includes, in relevant part, a lay statement corrobating that the Veteran did set foot in Vietnam during his period of service.

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).  The Board finds that the new evidence relates to an unestablished fact necessary to substantiate the claims.  In this regard, the Veteran's diabetes claim had been previously denied because there was no evidence of service in the Republic of Vietnam.  The new evidence, if substantiated, would, when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claims.  Furthermore, a finding of service connection for diabetes would help substantiate the secondary claims of service connection for peripheral neuropathy and a vision disability.  Therefore, this evidence is deemed to be the requisite new and material evidence needed to reopen the claims of entitlement to service connection for diabetes, peripheral neuropathy of the bilateral lower extremities, and a vision disability.  Moreover, because the evidence was submitted during the pendency of appeal of the June 2008 decision, the Board considers the evidence to be filed in connection with the claims pending at the beginning of the June 2008 appeal period.  See 38 C.F.R. § 3.156(b) (2017).


II.  SERVICE CONNECTION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2017).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d at 1372.

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2017).

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non- Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft- tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to a herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2017).

The Veteran contends that his diabetes is due to his period of service.  Specifically, the Veteran asserts that he served in the Republic of Vietnam where he was exposed to Agent Orange, raising presumptive service connection for his diabetes.

The Veteran was diagnosed with Type II diabetes in August 2007.  The Veteran's medical records indicate that he has received ongoing treatment for his disability.  Thus, the Veteran has a current diagnosis. 

The Veteran's DD-214 military discharge form indicates that the Veteran received a Vietnam Service Medal.  However, it also indicated that the Veteran had no overseas service.  

In a May 1967 service personnel performance report for the period of May 1966 through May 1967, the Veteran's supervising officer stated that the Veteran was chosen to support an isolated operating location normally limited to those with more experience.  The report does not give detail regarding the location of this assignment.  

In a February 2008 Statement in Support of Claim, the Veteran stated that his duties at Bien Hoa Air Base, Vietnam, were from approximately February 1967 through May 1967, and this was where he was exposed to Agent Orange.  The Veteran also stated that during his stay at Bien Hoa, he went up to Da Nang, where he met a former high school classmate who was a sergeant and Air Force Traffic Controller.  

In a February 2008 Request for Information response, the VA records department stated that they were unable to determine whether or not the Veteran served in the Republic of Vietnam.

In a January 2009 buddy statement, the Veteran's former high school classmate submitted an affidavit stating that his tour of duty in Vietnam lasted from December 1966 to December 1967.  He went on to state that as a former member of the 1972 Communications Squadron, U.S. Air Force, stationed at Da Nang Air Base, Republic of Vietnam, he personally saw and spoke with the Veteran.  The former classmate explained that he was not expecting to see the Veteran, and he too was very surprised.  The former classmate went on to state that, at the time of their meeting, he had just recently seen another classmate, a marine who had been wounded and was recovering at the base hospital.  The former classmate reported that he believed both he and the Veteran expressed how uncanny it was that the three of them were at Da Nang on that one day.  The former classmate went on to state that the Veteran indicated that he was on a TDY assignment and passing through Da Nang to a base located "in country."

In May 2012, the Veteran submitted a statement in which he reported that he was assigned to the 803rd Medical Group which was permanently attached to the 100th strategic wing, formerly 4080 Strategic Reconnaissance Wing.  The Veteran also reported that his team's home base was Davis Monthan Air Force Base in Tucson, Arizona.  He stated that from there, they were deployed to various operation locations, including McCoy Air Force Base in Orlando, Florida, Albrook Air Force Base in Panama City, Panama, Eilisen Air Force Base in Fairbanks, Alaska, and Bien Hoa Air Force Base in Vietnam.  The Veteran went on to state that there was no report of temporary duty assignment (TDY) on DD-214s.  The Veteran explained that there was no official record on individual TDYs because they weren't supposed to officially be at these locations.  The Veteran also reasserted that he met up with a former classmate during his time in Vietnam.

In a July 2014 Statement in Support of Claim, the Veteran's former classmate reasserted that he saw the Veteran while in Vietnam.  The former classmate attached a letter that he sent to his own father while in service.  The letter, dated April 29, 1967 and marked with location as Da Nang, states that the former classmate was sitting in the chow hall when he saw the Veteran.  The former classmate went on to state in the letter that he met a number of people he knew there.  The letter also contained information regarding the Veteran's plans to leave service in 1969.

In a February 2016 Request for Information response, the VA records department stated that the Veteran did not serve overseas.  The response also stated that the Vietnam Service Medal was awarded for support while in the continental United States.  

In an August 2017 Board hearing, the Veteran stated that during his period of service, his job required him to go to other bases.  The Veteran explained that they were called OL locations, which just simply means "operating location" and they were given numbers.  The Veteran stated that unless they were alone, they never talked about the location.  The Veteran further explained that these were three-month assignments called temporary duty assignments (TDY).  The Veteran also stated that the reason for making the assignments temporary that he was told was if he stayed longer, he'd be in danger of turning it into a permanent change of station which the Air Force did not want.  The Veteran also explained that they traveled by verbal order of the commanding officer (VOCO), which meant they did not have written orders.  The Veteran stated that he had top secret security clearance due to his knowledge of specific plane capabilities and his duties of briefing pilots upon landing.  The Veteran further affirmed seeing his classmate in the chow hall during one such TDY in Vietnam.

After consideration, the Board finds that service connection for diabetes is warranted.  The Board notes that the Veteran's service treatment records do not have specific record of the Veteran serving overseas.  However, the Veteran has presented substantial evidence to show that he had indeed set foot in the Republic of Vietnam during his period of service.  Moreover, the Veteran's service records seem to be consistent with the Veteran's claims that he had served in other operation locations.  Furthermore, the Veteran's former classmate's account that he saw the Veteran while in Vietnam supports the Veteran's claim.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, having shown evidence of a current disability enumerated under 38 C.F.R. § 3.309(e), and service in the Republic of Vietnam during the specified time, the Veteran has met the criteria for service connection for diabetes on a presumptive basis.  Reasonable doubt has been resolved in favor of the Veteran in this matter.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017). 


ORDER

The Board having determined that new and material evidence has been received, the claim of entitlement to service connection for diabetes due to herbicide exposure is reopened.

The Board having determined that new and material evidence has been received, the claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected diabetes, is reopened.

The Board having determined that new and material evidence has been received, the claim of entitlement to service connection for a vision disability, to include as secondary to service-connected diabetes, is reopened.

Entitlement to service connection for diabetes is granted. 


REMAND

While the Board sincerely regrets this delay, the record reflects that further development is required with respect to the nature and etiology of the Veteran's peripheral neuropathy of the bilateral lower extremity and visual disability.

The Veteran contends that his peripheral neuropathy of the bilateral lower extremities and vision disability are the result of his diabetes.  Per the order of this decision, the Veteran is service-connected for diabetes mellitus.  

Under 38 C.F.R. § 3.159(c)(4), a VA opinion is necessary if the evidence of record: (1) contains competent evidence that the Veteran had a current disability, or persistent or recurrent symptoms of disability; and (2) establishes that the Veteran suffered an event, injury or disease in service; (3) indicates that the claimed disability or symptoms may have been associated with the established event, injury, or disease in service or with another service-connected disability, but (4) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran has presented medical records that contain information regarding his current peripheral neuropathy and vision disability.  Moreover the Veteran has offered testimony regarding the symptoms he has experienced since his diagnosis of diabetes.  The Veteran has not been afforded a VA examination to determine the nature and etiology of these disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of his claimed peripheral neuropathy of the bilateral lower extremities and vision disability.  Separate examinations may be scheduled if deemed necessary.  The claims file should be made available and reviewed by the examiner(s) in conjunction with conducting the examination.  The examiner(s) must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.

The examiner(s) are advised that the Veteran is presumed to have been exposed to herbicides, including Agent Orange, during his service in the Republic of Vietnam.

The examiner(s) should address the following:

a.  Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's peripheral neuropathy of the bilateral lower extremities was manifested in, caused by, or is otherwise etiologically related to his period of service.

b.  Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's peripheral neuropathy of the bilateral lower extremities is due to or aggravated by the Veteran's service-connected diabetes.

c.  Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's vision disability was manifested in, caused by, or is otherwise etiologically related to his period of service.

d.  Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's vision disability is due to or aggravated by the Veteran's service-connected diabetes.

In rendering the requested opinions, the examiner must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions, to include any assertions as to onset and continuity of symptoms.  The examiner should explain the medical basis for the conclusions reached. 

2.  After any additional development deemed warranted, readjudicate the issues on appeal.  If any benefits sought on appeal remain denied, issue a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


